January 30, 1952

Hon. D. C. Greer           Opinion No. V-1400.
State Highway Engineer
Texas Highway Deoartment   Re: Evidence necessarv to is-
Austin, Texas -                sue a Texas Certificate
                               of Title on an unregistered
                               house trailer where a manu-
                               facturer's certificateis
Dear Mr. Greer:                not available.
          Your request for an opinion deals with the pro-
visions of Article 1436-1, Vernon's Penal Code, as amended
by House Bill 409, Acts 52nd Leg., R;S. 1951, ch. 301,
p. 482, governing the issuance of certificatesof title
on motor vehicles. You have presented a factual sltua-
tion in connectionwith your request, the substance of
which is as follows:
          A house trailer was purchased in the State of
Michigan by owner 'A' in 1947. Owner 'A' was Issued a
certificateof title in Mlchlgan, but the trailer was not
registered there because It was not permitted by Michigan
law. Subsequentlyowner 'A' moved to Louisiana where he
sold the trailer by executing an assignment of the tl le
to owner 'B'. Neither owner 'A' nor 'B' obtained a c1'rtlf-
icate of title or registrationin Louisiana because such
was not authorleed under Louisiana law. Later owner 'B'
moved the trailer Into Texas, where it was used for dwell-
ing purposes, and, because It was not used on the public
highways, was not registered. Owner 'B' now desires to
sell the trailer, but before doing so must under Texas
law obtain a certificateof title if it is to be regis-
tered and used on the highways. Under the Texas Highway
Department interpretationof the provisions of Article
1436-1, as amended, you have ruled that inasmuch as owner
'B' cannot furnish a manufacturer'scertificateon the
trailer he must have a current registrationreceipt on
the trailer from some o-ate          or Country than Texas
before you can issue to him a certii’lcate   of title.
          You ask if the Texas Highway Department Is cor-
rect in the above rulings.
Hon. D. C. Greer,   page 2   (V-1400)


          In connectionwith your request you have stated
that your departmenthas also InterpretedHouse Bill 409,
       to mean that no new vehicle may be titled in the
 ta e of Texas unless amanufacturer's certificate is
i=F
presented as evidence of ownership. This interpretation
is In accordance with Attorney General's Opinion V-1211
(19511, which dealt with new motor vehicles. Your prea-
ent request, however, pre=ts an entirely different quea-
tion from that answered in Opinion V-1211.
          The following definitionaare found in Article
1436-1, Vernon's Penal code, the "Certificateof Title
Act":
             "The term 'First Sale' means the bargain,
     sale, transfer, or delivery with intent to pass
     an interest therein, other than a lien, of a
     motor vehicle which has not been previouslyreg-
     istered or licensed in this State or elsewhere;
     and such a bargain, sale, transfer or delivery,
     accompaniedby registrationor licensing of said
     vehicle in this State or elsewhere, shall con-
     stltute    the first sale of said vehicle, irrespec-
     tive of where such bargain, sale, transfer, OF
     delivery occurred." (Sec. 7, Art. 1436-1, V.P.C.,
     as amended b H.B. 409, Acts 52nd Leg., R.S. 1951,
     ch. 301, p. t82.)
          "The term 'SubsequentSale' means the bar-
     gain, sale, transfer, or delivery, with intent
     to pass an interest therein, other than a lien,
     of a motor vehicle which has been registered or
     licensed within this State or elsewhere, save
     and except when such vehicle is not required un-
     der law to be registered or licensed in this
     State; and any such bargain, sale, transfer, or
     delivery of a motor vehicle after same has been
     registered or licensed shall constitutea sub-
     sequent sale, irrespectiveof where such bargain,
     sale, transfer, or delivery occurred." (Sec. 8,
     Art. 1436-1, V.P.C., as amended by H.B. 409,
     a.)
          "The term 'Rew Car' meana a motor vehicle
     which has never been the subject of a first
     sale within this State or elsewhere." (Sec. 9,
     Art. 1436-1, V.P.C., as amended by H.B. 409,
     a.)
Hon. D. C. Greer, page 3   (v-1400)


          "The term 'Used Car'
                             .,means^a motor
                                        -. vehi-
     cle that has been the sunJect OS a rirst
     sale whether within this State or elsetihere."
     (Sec. 10, Art. 1436-1, V.P.C., as amended by
     B.B. 409, eupra.)
          Section 28 of Article 1436-1, V.P.C., requires
a manufacturer'scertlfieate'asthe basis for a certif-
icate of title to "any new motor vehicle the subject,
matter of the first sale." The term "new car" as de-
Pieed intSeetleeg~of.the.Actis obvlbusly epnonymous
with the temft!'treu-.motar.
                         ,vehicle'!
                                  as used In Section
28~. As to.%~h- "new.,
                     car!'.
                          or.,"newmotor vehicle", a
laanufacturer~'a
               certificatelntistbe furnished a&a pre-
requisite to the issuance of a certificateof title.
Att'g Gen. Op. V-1211 (1951).
          The question now presented is with reference
to the Issuance of a certificateof title on a vehicle
which ha% never been registered and to this extent
literally falls within the definition of a new car un-
der Section 9 of Article 1436-1, V.P.C. However, in
your specific fact situation the vehlole was not per-
mitted to be registered under the laws of the State or
Country where it was sold. It otherwise met all of the
requirementsof a "first sale" as defined in Section 7,
and is in our opinion a "used" vehicle coming within
the provisions of Section 10 of the act for the reasons
hereinafter discuseed.
            It la well establishedthat courts will look
to the contemporaryhistory of a statute, and to the
historical background of the statute, to obtain aid In
Interpretingthe statute.     Couaias  v. Sovereign Camp
w.0 .w. , 120 Tex. 107, 35 S.W.2d 696 (mr)      h     it
m        determined the circumstancesUnder ;hiIh?he
statute was passed,~the mischief at which It was aimed,
and the object sought to be accomplished,Boston Safe
Deposit & Trust Co. v. Commissionerof Cor oratioiis     h
Taxatloa, 273 I4      212    419     116          et1
v. nited States, aesl4 ILid'; (&.A. 3@&i$+
          Prior to the enactment of House Bill 409, Sec-
tions 7 and 9 provided as follows~:
          "Sec. 7. The term ‘First  Sale' means the
     bargain, sale, transfer, or delivery within
     this State with intent to pass an Interest
Hon. D. C. Greer, page 4   (V-1400)



     therein, other than a lien of a motor vehi-
     cle which has not been previously regis-
     tered or licensed in this State.
         “Sec. 9. The term 'Rev Car' means a
    motor vehicle which has never been the sub-
    ject of a first sale."
          In construing the above sections, the court In
                         v. Texas AutomotiveDealers
                                              error ref.
                                               the aub-
ject of sale, but unregistered,in another State vas a
"used car" within the meaning of the Certificateof Title
Act and could be brought into Texas and a certificateof
title obtained thereon without the necessity of a manu-
facturer"s certificate. The fact that House Bill 409,
       in amending Sections 7, 8, and 9 of the Certif-
i?F
 ca e of Title Act/was designed to modify the holding
in State Highway Department v. Texas AutomotiveDealers
   t    su ra;'is made clear by‘th          f th    ti
%?tI&?expressly        provided inet~?%e~genc~ tiaus?
that "The fact that hundreds of new motor vehicles are
now being brought into the StaterTexascars,
                                  o
thereby endangeringthe title of such vehicle-he
Certificate of Title Act . . . creates an emergency . . ."
This emergency clause may be looked to in arriving at
the legisiati+eintent. -HuntsvilleInd. School Dist. v.
MIcAdams,148 Tex. 120, 221 S.W.2d 54b (1949).
          We think It clear from the above that all the
Legislature sought or Intended to do in enacting House
Bill 409 was to require nev cara that were brought into
Texas, but which had been the subject of sale elsewhere,
to be titled under the provisions of Section 28 (Manu-
facturer's Certificate),and not otherwise. It would be
unreasonableto conclude that the Legislature Intended,
under the provisions of House Bill 409, to require a manu-
facturer's certificateas a prerequisiteto obtaining a
certificateof title in the factual situationpresented
by you. Such a holding would in many Instancespreclude
the Issuance of a certificateof title, and we cannot at-
tribute any such intention to the Legislature. Even though
the literal wording of Sections 7, 8, and 9, as amended
by House Bill 409, might require the treatment of the vehi-
cle described by you as a “new vehicle," such a result
would not be in accord with leglslatlveintent. This vehi-
cle met all the requirementsof a "first sale" with the ex-
ception of registration. Registrationwas not permitted
Hon. D. C. Greer, page 5   (V-1400)


in the State OF Country where purchased. If registration
had been permitted It would have become a "used' vehicle
under the terms of the act itself. Situations such as
this have caused the courts to declare:
          11
           . . .'It is the intention of a law
     which Is the law, and once truly ascer-
     tained, It should prevail, even against
     the strict letter of the law.' And an eml-
     nent text writer has said that if a literal
     interpretationof a statute 'leads to ab-
     surd results, the words of the statute will
     be modified by the Intention of the legisla-
     ture. The modern cases also Indicate that
     courts today rather than beginning their   in-
     quiry with the formal words of the act con-
     sider from the start the legislativepurpose
     and intention. This tendency is to be com-
     mended for it Is more consonantwith the
     proper judicial use of statutory materials.'
     Sutherland Statutory Construction (3rd Ed.
     by Horack) Vol. 2, Sec. 4701, p. 333.    . . .”
     Huntsville Ind. School Diet. v. McAdams, supra.
          It is therefore our opinion that the vehicle
described by you is a "used" vehicle and the Texas High-
way Department is not authorleed under the provisions of
Sections 7, 8, and 9 of Article 1436-1, V.P.C., as amended
by House Bill 409, su ra, to require a manufacturer'scer-
tificate on the vehTc
                    -#-
                      e as a prerequisiteto the Issuance
of a certificateof title thereon.
          This brings us to a considerationof your re-
quirement that where a manufacturer'scertificatecannot
be furnished on a vehicle such as described In your re-
quest the owner must furnish a current registrationre-
celpt on the vehicle from some othertate or Country than
$xa;~;i a prerequisiteto the Issuance of a certificate
        . You have advised us orally that you are also
requiring a current registrationreceipt as a prerequislte~
to the issuance of a certificateof title on used cars pur-
chased In another State prior to the effective date of
House Bill 409, and which are now standing on dealers' lots
in Texas. It Is our understandlng,thatthese used cars
were registered In another State at some time In the past
but such out-of-stateregistrationis not current as of the
time an applicationfor certificateof title is filed with
you.
Hon. D. C. Greer,   page 6   (V-1400)


          The definition of "First Sale" which is quoted
above states only that it applies to a vehicle "which
has not been previoualg registered or licensed in this
State or elsewhere;" The vord A’current”   does not ap-
pear anywhere in the statute. It seems apparent that
the legislative Intent wasnot to require a current reg-
istration or it voufd haveaeprevided. Certainly there
was ample reason far the Legisl~ature  not to require a
"current"registration. It undoubtedlyknew that there
were many "used cars" in Texas vhlch were located on
dealers' lots or otherwise not operated over the high-
ways which dfd not and would not have ourrent reglstra-
tion on them from the State where ori.gMallyregistered.
          The Texas Hghvay Department is authorleedby
Sections 27, 30, and 55 of the Certificateof Title Act
(Art. 1436-1, V.P.C.) to make appropriateprovisions for
the issuance of a certificateof title under all the cir-
cumstancesreflected by your request. Section 27 author-
izes the department to prescribe forms of application
for such certificates. Section 30 makes provision for
applicationson vehicles brought into the State by others
than manufacturersand importers,and contemplatestender
by the applicant of such evidence as satisfactorilyshows
proper title. Section 55 authoriees the department to
prescribe rules to carry out the orderly operation of the
act. Under this authority, the department can provide
for the acceptance of such evidence of title as is neces-
sary for the protection of the public. Certainly we can
see no reason for requiring a "current'registrationfrom
the State or Country where the used car was purchased aa
a prerequisiteto the issuance of title. Such a require-
ment Is, as pointed out by you, forcing the nvners of
such vehicles to spend large sums of money in securing
registrationplates "which have served no useful purpose."
          You are therefore advised that the Certificate
of Title Act does nrO0authorize you to require a "current"
registrationfrom t&e State or Country where a "used"
vehicle was originallypurchased as a prerequisiteto the
issuance of a certificateof title on such "used" vehicle
in Texas vhea the vehicle involved was not used in Texas
In such a manner as to require a current registration.
..,   ”




          Hon. D. C. Greer, page 7   (v-1400)


                                SUMMARY


                    A vehicle originallypurchased and titled
               in Michigan in 1947, but which was not per-
               mitted to be registered under the laws of
               that State, that is later sold and transferred
               to an owner in Texas, but not used here in
               such a manner as to require its registration
               in Texas prior to the effectivedate of House
               Bill 409, Acts 52nd Leg., R.S. 1951, ch. 301,
               p. 482, is a "used" vehicle within the meaning
               of the "Certificateof Title Act" (Art. 1436-1,
               V.P.C.). Such vehicle may be lawfully titled
               in Texas upon presentationof proper evidence
               of ownership,other than a manufacturer'scer-
               tificate.
                    A current registrationreceipt as a pre-
               requisite to the issuance of a certificateof
               title is not required for motor vehicles vhfch
               have been registered or licensed in this State
               or elsewherefor some prior year or y~earsbut
               have not been used in Texas In such a manner
               as to require a current registration.

                                          Yours very   truly,

          APPROVED:                         PRICE DANIEL
                                          Attorney General
          E. Jacobson
          Reviewing Assistant
          Charles D. Mathews
          First Assistant

          VFT:jmc